 Case 4:20-cv-00230-SDJ Document 16 Filed 05/18/20 Page 1 of 2 PageID #: 568



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

SYMBOLOGY INNOVATIONS, LLC                 §
                                           §
v.                                         §    CIVIL ACTION NO. 4:20-CV-230
                                           §
BLACKBAUD, INC.                            §

           ORDER GRANTING JOINT STIPULATION TO DISMISS

      Before the Court is the parties’ joint stipulation to dismiss, requesting that the

Court dismiss all claims and counterclaims pursuant to Federal Rule of Civil

Procedure 41(a)(2). (Dkt. #15). “The primary purpose of Rule 41(a)(2) is to ‘prevent

voluntary dismissals which unfairly affect the other side, and to permit the

imposition of curative conditions.’” Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317

(5th Cir. 2002) (citing 9 C. WRIGHT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE

§ 2364, at 165 (1971)). For that reason, “as a general rule, motions for voluntary

dismissal should be freely granted unless the non-moving party will suffer some plain

legal prejudice other than the mere prospect of a second lawsuit.” Id. Having reviewed

the record and the applicable law, the Court finds that neither party has objected to

the motion and that no prejudice would arise from granting the motion.

      It is therefore ORDERED that the parties’ joint stipulation of dismissal is

hereby GRANTED. It is further ORDERED that all of Plaintiff Symbology

Innovations, LLC’s claims are DISMISSED WITH PREJUDICE. It is further

ORDERED that all of Defendant Blackbaud, Inc.’s counterclaims are DISMISSED




                                          -1-
 Case 4:20-cv-00230-SDJ Document 16 Filed 05/18/20 Page 2 of 2 PageID #: 569



WITHOUT PREJUDICE. All relief not previously granted is DENIED as moot.

Each party bears its own attorneys’ fees and costs.

      The Clerk is directed to CLOSE this civil action.


       So ORDERED and SIGNED this 18th day of May, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                         -2-
